Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 68- 69, 71-72, 75-76, 85, 90-106, 108-112, and 114-116 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 10/28/2022.
   Status of the claims:
Claims 68- 69, 71-72, 75-76, 85, 96-101, 104-105, 108-109 have been amended.
Claims 114-116 have been added.
The objection to the specification and claim 85 has been withdrawn 
Applicant’s arguments, see Remarks pages 13-16, filed 10/28/2022, with respect to the rejection of claims 68- 69, 71-72, 75-76, 85, 90-106, 108-112 under 103 have been fully considered and are not persuasive. Steinberg in Fig. 2B shows a minimum and a maximum of each light traversing a plurality of regions (regions 120A, 120B, 120C) forming a field of view (120) and also as mentioned in para [134] In the embodiment of FIG. 2B, LIDAR system 100 includes three projecting units 102 each with a single of light source 112 aimed at a common light deflector 114. In one embodiment, the plurality of light sources 112 (including two or more light sources) may project light with substantially the same wavelength and each light source 112 is generally associated with a differing area of the field of view (denoted in the figure as 120A, 120B, and 120C). This enables scanning of a broader field of view than can be achieved with a light source 112. In another embodiment, the plurality of light sources 102 may project light with differing wavelengths, and all the light sources 112 may be directed to the same portion (or overlapping portions) of field of view 120. See rejection below

                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 68, 101-104, 114, 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Steinberg et al. (US 20180113200 A1).
Regarding claim 68, Steinberg teaches a LIDAR system, comprising: 
a laser emission unit configured to generate a plurality of laser beams (Fig. 2B, projection unit 102, para [133]: lines 1-3. See also, figs. 27-28); 
a scanning unit configured to receive the plurality of laser beams Fig. 2B, scanning unit 104), wherein the common scanning unit is configured to project the plurality of laser beams toward a field of view of the LIDAR system (Fig. 2B para [133]: lines 13-16); and 
at least one processor programmed to: cause the scanning unit to scan the field of view of the LIDAR system by directing the plurality of laser beams simultaneously along a first plurality of parallel scan lines (Fig. 2B, processor 118, FOV 120, para [121] and [134]), wherein each of the plurality of laser beams is directed to traverse the field of view from a minimum to a maximum extent of the field of view  (Fig. 2B shows a minimum and a maximum of each light traversing a plurality of regions (regions 120A, 120B, 120C) forming a field of view (120) and also as mentioned in para [134] the plurality of light sources 102 may project light with differing wavelengths, and all the light sources 112 may be directed to the same portion (or overlapping portions) of field of view 120. See also, para [473]); 
displace the plurality of laser beams from a first set of locations associated with the first plurality of parallel scan lines to a second set of locations associated with a second plurality of parallel scan lines (Fig. 2B shows a plurality of lasers beam traversing a plurality of regions (regions 120A, 120B, 120C) forming a field of view (120) with a plurality of parallel scan lines); and 
direct parallel scan lines (Fig. 2B shows a plurality of lasers beam traversing a plurality of regions (regions 120A, 120B, 120C) forming a field of view (120) with a plurality of parallel scan lines at the same time).
. Regarding claim 101, Steinberg teaches the LIDAR system of claim 68, wherein the at least one processor causes the scanning unit to displace the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines by causing the scanning unit to rotate about a tilt axis by a rotational angle between 0.05 degrees and 0.5 degrees (Steinberg, para [117]: lines 14-23).
Regarding claim 102, Steinberg teaches the LIDAR system of claim 68, wherein the common scanning unit includes a single biaxial scanning mirror upon which the plurality of laser beams are made incident (Fig. 2B, scanning unit 104, deflector 114, para [134]: lines 1-3. See also. Fig.27, para [507])
Regarding claim 103, Steinberg teaches the LIDAR system of claim 102, wherein the biaxial scanning mirror is rotatable in two axes, including a tilt axis and a scanning axis (Fig. 2B, scanning unit 104, deflector 114. See also, Figs 27-28, para [476]: lines 1-5).
Regarding claim 104, Steinberg teaches the LIDAR system of claim 103, wherein rotation of the biaxial scanning mirror about the scanning axis causes movement of the plurality of laser beams along the first plurality of parallel scan lines and along the second plurality of parallel scan lines traversing the field of view of the LIDAR system (Fig. 2B, scanning unit 104, deflector 114. See also, Figs 27-28).
Regarding claim 114, Steinberg teaches the LIDAR system of claim 68, wherein none of the second plurality of parallel scan lines is spatially located between scan lines of the first plurality of parallel scan lines (Fig. 2B shows multiple non-overlapping scan line. See also fig 27 para [473]).
Regarding claim 116, Steinberg teaches the LIDAR system of claim 68, wherein the scanning of the field of view of the LIDAR system occurs at a frame rate of between 5 Hz and 40 Hz (Para [185], 1 frame per second (FPS)= 1Hz).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 69, 71-72, 75, 105 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Burbank et al. (US 20210356601 A1).
Regarding claim 69, Steinberg fails to explicitly teach but Burbank teaches the LIDAR system of claim 68, wherein at least one scan line of the second plurality of parallel scan lines is spatially located between two scan lines included in the first plurality of parallel scan lines (Fig. 12, para [111]. See also, fig. 14).
It would have been obvious to combine Steinberg’s Lidar system with Burbank because it does no more than predictable results of improving the field of view.
Regarding claim 71, Steinberg fails to explicitly teach but Burbank teaches the LIDAR system of claim 68, wherein none of the second plurality of parallel scan lines is spatially located between scan lines of the first plurality of parallel scan lines, and wherein the at least one processor is further programmed to: 
cause the scanning unit to direct the plurality of laser beams along a third plurality of scan lines traversing the FOV (Fig. 12, para [111]- [112]. See also, fig. 14)., 
wherein at least one scan line of the third plurality of scan lines is spatially located between two scan lines included in the second plurality of parallel scan lines (Fig. 12, para [111]- [112]. See also, fig. 14).
It would have been obvious to combine Steinberg’s Lidar system with Burbank because it does no more than predictable results of improving the field of view.

Regarding claim 72, Steinberg fails to explicitly teach but Burbank teaches the LIDAR system of claim 68, wherein the at least one processor is further programmed to: 
cause the scanning unit to direct the plurality of laser beams along a fourth plurality of scan lines traversing the FOV (Fig. 12, para [111]. See also, fig. 14), 
wherein at least one scan line of the fourth plurality of scan lines is spatially located between two scan lines included in the second plurality of parallel scan lines and also between two scan lines included in the third plurality of scan lines (Fig. 12, para [111]. See also, fig. 14).
It would have been obvious to combine Steinberg’s Lidar system with Burbank because it does no more than predictable results of improving the field of view.
Regarding claim 75, Steinberg teaches the LIDAR system of claim 68, wherein the at least one processor is further programmed to cause the scanning unit to scan a first region of the field of view of the LIDAR system by directing the plurality of laser beams along a first plurality of scan line sets and to scan a second region of the field of view by directing the plurality of laser beams along a second plurality of scan line sets (Fig. 2B, processor 118, FOV 120, para [121], [134] and [473]),
wherein none of the first plurality of scan line sets overlap with one another (Fig. 2B shows multiple non-overlapping scan line. See also fig 27 para [473]).
Steinberg fails to explicitly teach but Burbank teaches wherein at least some of the second plurality of scan line sets overlap with one another (Fig. 12, para [111]. See also, fig. 14).
It would have been obvious to combine Steinberg’s Lidar system with Burbank because it does no more than predictable results of improving the field of view.
Regarding claim 105, Steinberg fails to explicitly teach but Burbank teaches the LIDAR system of claim 103, wherein rotation of the biaxial scanning mirror about the tilt axis causes displacement of the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines (para [100]).
It would have been obvious to combine Steinberg’s Lidar system with Burbank because it does no more than predictable results of having a better resolution in the area that generally is more important.

Claims 76-77, 85, 106, 108-109, 115 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Campbell et al. (US 11353559 B2).
Regarding claim 76, Steinberg teaches the LIDAR system of claim 68, wherein the at least one processor is further programmed to cause the scanning unit to scan a first region of the field of view of the LIDAR system by directing the plurality of laser beams along a first plurality of scan line sets and to scan a second region of the field of view by directing the plurality of laser beams along a second plurality of scan line sets.
Steinberg fails to explicitly teach but Campbell teaches wherein a degree of overlap among the first plurality of scan line sets is less than a degree of overlap among the second plurality of scan line sets (Campbell, in fig. 8 illustrates an example scan pattern 200 with a nonuniform distribution of scan lines 410 where the bidirectional, adjustable-density scan pattern 200 includes two regions with a lower density of scan lines 410 (the regions between angles Θ.sub.min and Θ.sub.1 and between angles Θ.sub.2 and Θ.sub.max) and one region with a higher density of scan lines 410 (the region between angles Θ.sub.1 and Θ.sub.2). It would have been obvious that the region with a low density (low resolution) will have less degree of overlapping than the region with a high density (high resolution)).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 77, Steinberg, as modified in view of Campbell, teaches the LIDAR system of claim 76, wherein the second region of the field of view includes a horizon (Steinberg, para [274]).
Regarding claim 85, Steinberg fails to explicitly teach but Campbell teaches the  LIDAR system of claim 68, wherein the at least one processor is further programmed to cause the scanning unit to scan a portion of the field of view of the LIDAR system to provide a partial frame scan of the field of view, wherein the scan of the portion of the field of view is performed using a plurality of overlapping scan line sets (Campbell, in fig. 8 illustrates an example scan pattern 200 with a nonuniform distribution of scan lines 410 where the bidirectional, adjustable-density scan pattern 200 includes two regions with a lower density of scan lines 410 (the regions between angles Θ.sub.min and Θ.sub.1 and between angles Θ.sub.2 and Θ.sub.max) and one region with a higher density of scan lines 410 (the region between angles Θ.sub.1 and Θ.sub.2). It would have been obvious that the region with a low density (low resolution) will give a rough information about the object or the scene).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 106, Steinberg fails to explicitly teach but Campbell teaches the LIDAR system of claim 68, wherein the common scanning unit includes a first single axis scanning mirror and a second single axis scanning mirror, and wherein the plurality of laser beams are made incident upon the first single axis scanning mirror and subsequently made incident on the second single axis scanning mirror (col 43: line 61 to col 44: line 20).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 108, Steinberg fails to explicitly teach but Campbell teaches the LIDAR system of claim 68, wherein a laser pulse rate associated with one or more of the plurality of laser beams is constant over at least the first plurality of parallel scan lines (Campbell, col 3: lines 52-64).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of more accurately determining if an object is present or not.
Regarding claim 109, Steinberg fails to explicitly teach but Campbell teaches the LIDAR system of claim 68, wherein a laser pulse rate associated with one or more of the plurality of laser beams varies over at least the first plurality of parallel scan lines (Campbell, col 3: lines 52-64).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of more accurately determining if an object is present or not.
Regarding claim 115, Steinberg fails to explicitly teach but Campbell teaches the LIDAR system of claim 68, wherein the field of view of the LIDAR system has a vertical angular dimension extending between 6 degrees and 90 degrees, and wherein the field of view of the LIDAR system has a horizontal angular dimension extending between 20 degrees and 140 degrees (Col 6: line 63 to col 7: line 5 and col 12: lines 4-23).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of more accurately locating an object, having a wider scanning angle will prevent blind spot, and better resolution.




Claims 90-100, 110-112 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Bills et al. (US 20180062345 A1).
Regarding claim 90, Steinberg fails to teach but Bills teaches the LIDAR system of claim 68, wherein the laser emission unit is a monolithic laser array including a plurality of laser emitters (Fig.1, para [47]: lines 1-6).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of improving the field of view.
Regarding claim 91, Steinberg, as modified in view of Bills, teaches the LIDAR system of claim 90, wherein the monolithic laser array is a one- dimensional array (Bills, Fig. 1).
Regarding claim 92, Steinberg, as modified in view of  Bills, teaches the LIDAR system of claim 90, wherein the monolithic laser array includes a plurality of active regions corresponding to the plurality of laser emitters and a plurality of inactive regions (Bills, Fig. 1, para [47]: lines 1-6, emitters 22), wherein the plurality of laser emitters are spaced apart from one another by one or more of the plurality of inactive regions (Bills, Fig. 1, para [47]: lines 1-6, region between the emitters 22. See also para [33]: lines 7-10).
Regarding claim 93, Steinberg, as modified in view of Bills, teaches the LIDAR system of claim 90, wherein the monolithic laser array includes between 4 and 64 laser emitters (Bills, Fig. 1, para [47]: lines 1-6).
Regarding claim 94, Steinberg, as modified in view of Bills, teaches the LIDAR system of claim 90, wherein a length of the monolithic laser array is between 0.5 mm and 20 mm (Bills, Fig. 1, para [32] A typical non-scanning LiDAR sensor comprises an array of pulsed lasers in a grid pattern as its light source. A pulsed laser array often utilized in LiDAR sensors is a VCSEL array. A typical VCSEL array comprises an array of 26×20 individually addressable lasers, with a pitch of 525 microns, a diameter of each individual laser of 300 microns. Fig. 1 shows a laser array with 6 emitters with 5 pitches (The laser pitch refers to the center-to-center distance between active laser light emitting regions of the laser array) (300 microns + 5 (525 microns) = 2925 microns or 3 mm).
Regarding claim 95, Steinberg, as modified in view of Bills, teaches the LIDAR system of claim 90, wherein a total angular width of a plurality of laser beams emitted by the laser array is between 0.4 degrees and 5 degrees (Bills, para [33]: lines 7-10).
Regarding claim 96, Steinberg  fails to explicitly teach but  Bills teaches the LIDAR system of claim 68, wherein the at least one processor causes the scanning unit to displace the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines by causing the scanning unit to rotate about a tilt axis by a rotational angle greater than or equal to an angular width of the first plurality of parallel scan lines (Bills, fig. 7, para [74]- [79]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 97, Steinberg  fails to explicitly teach but Bills teaches the LIDAR system of claim 68, wherein the at least one processor causes the scanning unit to displace the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines by causing the scanning unit to rotate about a tilt axis by a rotational angle less than an angular width of the first plurality of parallel scan lines (Bills, fig. 7, para [74]- [79]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 98, Steinberg  fails to explicitly teach but Bills teaches the LIDAR system of claim 68, wherein the at least one processor causes the scanning unit to displace the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines by causing the scanning unit to rotate about a tilt axis by a rotational angle equal to an angular spacing between one or more adjacent pairs of scan lines of the first plurality of parallel scan lines (Bills, fig. 7, para [74]- [79])..
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 99, Steinberg  fails to explicitly teach but Bills teaches the LIDAR system of claim [[68]] 90, wherein the at least one processor causes the scanning unit to displace the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines by causing the scanning unit to rotate about a tilt axis by a rotational angle of between one-quarter to one-half of an angular width of beams produced by the monolithic laser array (Bills, fig. 7, para [74]- [79]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 100, Steinberg  fails to explicitly teach but Bills teaches the LIDAR system of claim 68, wherein the at least one processor causes the scanning unit to displace the plurality of laser beams from the first set of locations associated with the first plurality of parallel scan lines to the second set of locations associated with the second plurality of parallel scan lines by causing the scanning unit to rotate about a tilt axis by a rotational angle between 0.05 degrees and 5 degrees (Bills, fig. 7, para [74]- [79]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 110, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 68, wherein the plurality of laser beams are projected from the common scanning unit such that the plurality of laser beams are angularly equidistant from one another.
Regarding claim 111, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 68, wherein the plurality of laser beams are projected from the common scanning unit with an angular spacing between adjacent beams of at least 2.5 mrad to 6 mrad.
Regarding claim 112, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 68, wherein beam spots in the field of view of the LIDAR system resulting from the plurality of laser beams are equidistant from one another.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645